                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                  Criminal Action No.
          v.
                                                  1:19-cr-00103-TCB-AJB
   N ATASHA N ATILE F RANCE


 Government’s Brief re: Warrantless, Suspicionless Customs Border Searches

   Pursuant to this Court’s October 3, 2019, order, the United States of America,
by Byung J. Pak, United States Attorney, and Sekret T. Sneed, Assistant United
States Attorney, for the Northern District of Georgia, hereby files this brief

regarding whether a parcel sent via United States priority mail from the
continental United States to a U.S. territory, specifically, the U.S. Virgin Islands,
is considered a border search for purposes of the Fourth Amendment and if

reasonable suspicion is needed. As explained more fully below, the Fourth
Amendment permits warrantless, suspicionless searches at the border, including,
at the customs border of the U.S. Virgins Islands and the continental United

States.
   The Fourth Amendment prohibits unreasonable searches and seizures. U.S.
Const. amend. IV. While warrantless searches are considered generally
unreasonable under the Fourth Amendment, courts have recognized certain
exceptions to this general rule. As relevant here, one such long recognized
exception is a search at the border of the United States. See United States v.
Ramsey, 431 U.S. 606, 619 (1977) (“Border searches, then, from before the
                                          1
adoption of the Fourth Amendment, have been considered to be ‘reasonable’ by
the single fact that the person or item in question had entered into our country
from outside. There has never been any additional requirement that the
reasonableness of the border search depended on the existence of probable cause.
This longstanding recognition that searches at our borders without probable
cause and without a warrant are nonetheless ‘reasonable’ has a history as old as
the Fourth Amendment itself. We reaffirm it now”). In Ramsey, customs officials
in New York opened for inspection an international letter-class mail from

Thailand, without a warrant or a reasonable cause to suspect, and discovered
white powder that tested positive as heroin. 431 U.S. at 607. The defendants
challenged the search. The Supreme Court upheld the search, finding that the
border search exception “is grounded in the right of the sovereign to control,
subject to substantive limitations imposed by the Constitution, who and what
may enter the country.” Id. at 619-620.

   Consistent with this Supreme Court precedent, the Third Circuit in United
States v. Hyde, 37 F.3d 116 (3d Cir. 1994), held that the border search exception to
the Fourth Amendment applies to the “internal border” between the continental

United States and the U.S. Virgin Islands (holding that warrantless patdown
searches, i.e., “routine customs searches,” unsupported by probable cause, by
customs officers at the airport in the US Virgin Islands of passengers traveling to
Florida were not unreasonable).1


   1 The U.S. Virgin Islands are an unincorporated territory of the United States.
See 48 U.S.C. § 1541(a).

                                          2
   While Hyde is not binding on this Court—and the government did not find a
decision by the Eleventh Circuit extending the border search exception to the
internal border between the continental United States and the U.S. Virgin
Islands—Hyde’s reasoning regarding the applicability of the exception is
persuasive. See Hyde, 37 F.3d at 122 (“ . . . we perceive the interest of the United
States in warrantless searches without probable cause at this ‘internal’ border to
be little different from its interest in such searches at its international borders”).
Thus, a warrantless and suspicionless customs search of a parcel sent via U.S.

priority mail from the continental United States to the U.S. Virgin Islands
comports with the Fourth Amendment, just as courts have found that
warrantless, suspicionless customs searches of a parcel mailed from a foreign
county to the United States do. See, e.g., Ramsey, 431 U.S. at 620 (“It is clear that
there is nothing in the rationale behind the border-search exception which
suggests that the mode of entry will be critical. . .. Surely no different

constitutional standard should apply simply because the envelopes were mailed,
not carried. The critical fact is that the envelopes cross the border and enter this
country, not that they are brought in by one mode of transportation rather than

another. It is their entry into this country from without it that makes a resulting
search ‘reasonable’”). See also United States v. Touset, 890 F.3d 1227, 1233 (11th
Cir. 2018) (“The Supreme Court has never required reasonable suspicion for a
search of property at the border, however non-routine and intrusive, and neither
have we”).



                                           3
   To the extent that United States v. Barconey, Nos. 2017-0012 and 2018-0004,
2019 WL 137579 (Jan. 8, 2019 D.VI.), dictates a contrary result, it is inconsistent
with Hyde and Ramsey. In Barconey, the District Court in the U.S. Virgin Islands
interpreted Hyde to establish that warrantless, suspicionless searches at the
border between the United States and the Virgin Islands may be reasonable if:
“(1) the search is federally authorized; and (2) the United States’ interest in
regulating the flow of persons and effects across the border outweighs the
individual’s reasonable expectation of privacy at the border.” Id. at *9. It is well-

established, however, that a balancing test is not necessary when, as here, an
established exception to the warrant requirement resolves the constitutionality of
a search. See Riley v. California, 573 U.S. 373, 385 (2014) (explaining that “[a]bsent
more precise guidance from the founding era, we generally determine whether
to exempt a given type of search from the warrant requirement” by balancing
government and privacy interests); Illinois v. McArthur, 531 U.S. 326, 331 (2001)

(employing a balancing test when a search did not fall under an established
category). Stated differently, because routine customs searches at the border are
categorically reasonable under the Fourth Amendment, it is not necessary to

conduct a balancing test in every individual case to determine the
constitutionality of the search. Alternately, even if this Court were to conclude
that it must balance government and privacy-related interests to determine
reasonableness, the government’s interests in conducting routine customs
searches at the border, see, e.g., United States v. Flores-Montano, 541 U.S. 149 (2004)
(contraband); United States v. Montoya de Hernandez, 473 U.S. 531, 540-541 (1985)

                                           4
(national security), outweigh any potential privacy-related interests in priority
mail.2

   Lastly, assuming any border search were found to be violative of the Fourth
Amendment, the good faith exception to the exclusionary rule would apply since
Federal regulations permit warrantless searches—and in some cases,
suspicionless searches—at the border between the United States and the U.S.
Virgin Islands. Specifically, except for first class mail, U.S. Postal Service
regulations unambiguously authorize customs officials to search mail where

there is “reasonable cause to suspect the presence of merchandise or contraband”
sent to the U.S. Virgin Islands from the continental United States. See 19 C.F.R.
§§ 145.1-145.3. U.S. Census regulations, on the other hand, provide far ranging

inspection authority under the Export Control Reform Act, 50 U.S.C. §§ 4801-
4852. These regulations authorize customs officials to conduct a “physical
inspection of . . . items, whenever such action is deemed necessary to assure




   2 Note, however, that a warrantless search at an extended border might
require at least reasonable suspicion. See United States v. Niver, 689 F.2d 520, 526
(5th Cir. 1982).

                                           5
compliance with the [Export Administration Regulations].”3 See 15 C.F.R.
§ 758.7(a) & (b)(1) & (6).

                                        Respectfully submitted,

                                        B YUNG J. P AK
                                           United States Attorney



                                    /s/S EKRET T. S NEED
                                           Assistant United States Attorney
                                        Georgia Bar No. 252939
                                        sekret.sneed@usdoj.gov




   3 EAR provides that firearms, which are categorized as a product that requires
a license to be exported (which includes exports from the continental United
States to the U.S. Virgin Islands), must be reported on a Shippers Export
Declaration (“SED”), or the electronic version of this declaration named an
Electronic Export Information (“EEI”), in the U.S. Government’s Automated
Electronic System. See 15 CFR § 30.2(a)(1). EAR authorizes customs officials, and
other specified government officials, to inspect exports for compliance with the
regulations. 15 C.F.R. §§ 758.1-758.9.

                                       6
                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


November 29, 2019


                                         /s/ S EKRET T. S NEED
                                         S EKRET T. S NEED
                                         Assistant United States Attorney
